             IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DAVID E. Kates
      Plaintiff,                               No. 3:13-CV-01525

             v.
                                               (JUDGE CAPUTO)
Robert Packer, et al.,
      Defendants.

                                      ORDER
      NOW, this 20th day of February, 2019, IT IS HEREBY ORDERED that:
      (1)    The Motion to Vacate Taxation of Costs (Doc. 316) filed by Plaintiff
             David E. Kates is GRANTED IN PART and DENIED IN PART.
      (2)    The Clerk’s Taxation of Costs (Doc. 314) and the Judgment entered
             against Plaintiff (Doc. 315) in the amount of $1,969.71 are VACATED.
      (3)    Costs in the total amount of $500.00 are taxed against Plaintiff and
             awarded to Defendants.
      (4)    Judgment is hereby entered in favor of Defendants in the amount of
             $500.00.




                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
